DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	17/329,646 entitled "SYSTEM FOR MULTIPLE ALGORITHM PROCESSING OF BIOMETRIC DATA" filed on May 25, 2021 with claims 1-7 and 11-29 pending.
Status of Claims
Claims 1, 3, and 17 have been amended and are hereby entered.
Claims 8-10 are cancelled.
Claims 1-7 and 11-29  are pending and have been examined.

Response to Amendment
The amendment filed December 8, 2021 has been entered. Claims 1-7 and 11-29  remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed October 5, 2021.
 Information Disclosure Statements
The information disclosure statements (IDSs) submitted on May 25, 2021 and February 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The phrase  "wherein the second scanning device is the same as the first scanning device”  in Claims 15 and 28 lacks boundaries of the protected subject matter and are not clearly delineated. Therefore, the scope is unclear  which renders the claim indefinite.    The Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
If the two devices are actually the same, then there is just one scanning device.
For the purposes of compact prosecution, the claim limitation has been interpreted as  two scanning devices of the same type. 
Therefore the claims are rejected.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The phrase  "FBI standards”  in Claims 22  lacks boundaries of the protected subject matter and is not clearly delineated. Therefore, the scope is unclear  which renders the claim indefinite.    The Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The Specification does not define “FBI”. It could represent Federal Bureau of Investigation, Farm Bureau Insurance, or a host of other terms.
For the purposes of compact prosecution, the claim limitation has been interpreted as  Federal Bureau of Investigation. 
Therefore the claim is rejected.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The phrase  "DHS standards”  in Claims 23  lacks boundaries of the protected subject matter and is not clearly delineated. Therefore, the scope is unclear  which renders the claim indefinite.    The Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The Specification does not define “DHS”. It could represent Department of Homeland Security, Department of Human Services, Department of Health Services,  or Dedicated Hosted Solution, or a host of other terms.
For the purposes of compact prosecution, the claim limitation has been interpreted as  a generic government agency. 
Therefore the claim is rejected.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 and 11-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1-7 and 11-29 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“identifying or verifying a subject….” 
“capturing a … biometric sample….”
“storing …   templates ….”
“receiving a .. biometric sample ….”
“processes … biometric sample….”
“perform  a comparison….”
“determine a degree of similarity and make a match determination….”
These limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, capturing a biometric sample and storing templates encompasses an individual examining and drawing a person’s face at different angles. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“scanning device”, “transmitting component for transmitting”, “transmitting component transmits”:
merely applying computer processing, scanning, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0002] Biometrics is the automated use of physiological or behavioral characteristics to identify an individual or to verify an individual's identity. Biometric technologies …. are commonly used to identify or verify the identity of users attempting to access data on PCs and networks”. Mere instructions to apply an exception using a generic computer processes cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: 
“processing component”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 4: 
“processing component”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 5: 
“storage component”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 6: 
“processing component… transmits”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 7: 
“processing component”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 11: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 12: 
“scanning device is a live scan input device”: merely applying computer imaging and scanning  technologies  as a tool to perform an abstract idea
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: 
“scanning device includes …. sensors”: merely applying computer imaging and scanning  technologies  as a tool to perform an abstract idea
Claim 15: 
“scanning device”: merely applying computer imaging and scanning  technologies  as a tool to perform an abstract idea
Claim 16: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 17: 
“processing component”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 18:
“storage component”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 19: 
“processing component… transmits”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 20: 
“processing component”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 21: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 22: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 23: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 25: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 26: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 27:
“scanning device includes …. sensors”: merely applying computer imaging and scanning  technologies  as a tool to perform an abstract idea
Claim 28: 
“scanning device”: merely applying computer imaging and scanning  technologies  as a tool to perform an abstract idea
Claim 29: (none found: does not include additional elements and merely narrows the abstract idea)
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0002] Biometrics is the automated use of physiological or behavioral characteristics to identify an individual or to verify an individual's identity. Biometric technologies …. are commonly used to identify or verify the identity of users attempting to access data on PCs and networks”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0002] Biometrics is the automated use of physiological or behavioral characteristics to identify an individual or to verify an individual's identity. Biometric technologies …. are commonly used to identify or verify the identity of users attempting to access data on PCs and networks”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent Claims 1-7 and 11-29  are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 13, 15, 17-21, 24, 26, and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (“SYSTEM AND METHOD FOR PROCESSING TOKENLESS BIOMETRIC ELECTRONIC TRANSMISSIONS USING AN ELECTRONIC RULE MODULE CLEARINGHOUSE”, Canadian Publication Number: CA2384416C), in view of Bergenek (“FINGERPRINT IDENTIFICATION/VERIFICATION SYSTEM”, U.S. Patent Number: US 6241288 B1) 







Regarding Claim 1, 
Hoffman teaches,
a biometric information processing system for identifying or verifying a subject, the system comprising: 	a scanning device for capturing a first biometric sample of a subject; 	a transmitting component for transmitting the first biometric sample from the scanning device to a processing component;
(Hoffman [Abstract]  one user biometric sample...for producing either a successful or failed identification of the user 
Hoffman [0028]  image sensor... biometric sensors such as iris scan...facial scan  
Hoffman [0008] operatively compatible with existing networks having a variety of electronic transmission devices and system configurations. 
Hoffman  [0010] , containing... an electronic clearinghouse, for storage, accessing, processing and presenting their biometric and their user-customized electronic transmissions)
	the processing component for processing at least one biometric sample, 
(Hoffman [0008] employ a user's biometric sample for ensuring ...  their own electronic transmissions.)
wherein the processing component processes the first biometric sample by a first vendor's template generation algorithm to yield a first vendor-specific reference template, 
(Hoffman [0013]  biometric processing ...using at least one user biometric sample...and an electronic rule module clearinghouse
Hoffman [0012] clearinghouse can communicate with one or more third-party computers.
Hoffman [Claim 1-c]  compares a bid biometric sample subsequently taken directly from the user via a biometric sensor with at least one previously registered biometric sample
Hoffman  [0038]  Such biometric-based sorting and classification systems using mathematical algorithms...to more rapidly and more accurately identify individuals.
Hoffman [0022] The pattern data can include one or more of the following... a secondary biometric.... a digital certificate...electronic audio signature, and an electronic visual signature; and the pattern data for the user can be provided for the rule module by one or more of the following: the user, the electronic rule module clearinghouse, and an authorized third party.)
wherein the processing component processes the first biometric sample by a second vendor's template generation algorithm to yield a second vendor-specific reference template;	 a storage component for storing a plurality 
(Hoffman [Claim 21]  communicates with one or more third-party computers.
Hoffman [0011]  to enable third-party databases to correctly identify a user using the computer system so that their on-line activity patterns can be linked
Hoffman  [0038] the BPID subsystem comprises at least two BPID processors, each of which is capable of identifying parties from their biometric
Hoffman [0038] Each processor is responsible for a subset of identifications........another BPID 34 is responsible for identifying PICs 11-20, and a third BPID 36 is responsible for identifying PICs 21-30...all messages from the BIA 16 containing a PIC that equals the number 30 would be routed to BPID 36 for identification of the user.... compares the bid biometric samples obtained from the electronic transmission to all retrieved registered biometric samples. If a match occurs, the Identicator transmits
Hoffman  [0048]  identifier may be a unique biometric image or biometric sound sampled from the user)
 a second scanning device for receiving a second biometric sample from the subject, wherein the transmitting component transmits the second 
(Hoffman  [0003]  user now has user-customized electronic data stored on multiple man-made memory devices, or "tokens", which the user must manage and possess 
Hoffman  [0010]  based on one or more unique biometric characteristics physically personal to the user.
Hoffman [Claim 4]   data comprises one or more of the following: ... a secondary biometric
Hoffman [Claim 8] biometric sample comprises one or more of the following: a fingerprint, a facial scan, a retinal image, an iris scan, and a voice print.
Hoffman [0028] Biometric Input Apparatus (BIA) The BIA 16 is a device that gathers biometric samples from users.... Biometric input is gathered using a biometric sensor 10 located within BIA
Hoffman  [0003]  user now has user-customized electronic data stored on multiple man-made memory devices, or "tokens", which the user must manage and possess
Hoffman [0030-0031] a BIA 16 machine is any device that reads or scans a biometric sample 62 of a user. Example devices ... include wireless pagers, cellular and standard telephones, on-line network computer terminals, on-line exercise machines...personal digital assistants such as Palm PilotsTM, ...automobile embedded Internet-connected appliances... household appliances such as refrigerators, microwaves... that are connected to a communications network such as the Internet... television devices  )
	wherein the processing component processes the second biometric sample by the first vendor's template generation algorithm or the second vendor's template generation algorithm to generate a match template:	and wherein the processing component performs a comparison between the match template and one of the plurality of vendor-specific reference templates that is compatible with the match template
(Hoffman  [0012]  electronic rule module clearinghouse can communicate with one or more third-party computers.
Hoffman [0011]  to enable third-party databases to correctly identify a user using the computer system so that their on-line activity patterns can be linked
Hoffman  [0038] the BPID subsystem comprises at least two BPID processors, each of which is capable of identifying parties from their biometric
Hoffman  [0038]  Such biometric-based sorting and classification systems using mathematical algorithms...to more rapidly and more accurately identify individuals.
Hoffman [0019]   one registration biometric sample taken directly from a user via a biometric sensor; forming a rule module customized to the user in a rule module clearinghouse ... comparing a bid biometric sample subsequently taken directly from the person of the user via a biometric sensor with at least one previously registered biometric sample for producing either a successful or failed match; and invoking the rule module of the user upon a successful match  )
Hoffman does not teach to determine a degree of similarity and make a match determination.
Bergenek teaches,
 to determine a degree of similarity and make a match determination.
(Bergenek [Col 19, Lines 44-45]  determining whether the correlation result exceeds a predetermined matching requirement.
Bergenek  [Col 14, Lines 7-10]  Correlate the center region of the recognition template with a selected portion of the input candidate center region to determine if these center regions match.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric clearinghouse of Hoffman to incorporate the biometric comparison teachings of Bergenek  for “using bitmaps of a stored fingerprint to correlate with a bitmap of an input fingerprint.” (Bergenek [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric comparison) to a known concept (i.e. biometric clearinghouse) ready for improvement to yield predictable result (i.e. “to determine if the input fingerprint image and the stored fingerprint recognition information are sufficiently similar to identify/verify the input fingerprint” Bergenek [Abstract])
Regarding Claim 2, 
Hoffman and Bergenek teach the biometric information processing of Claim 1 as described earlier.
Hoffman teaches,
wherein the match determination is made for a live subject.
(Hoffman [0028-0029]  biometric input gathered from the biometric sensor is from a real physical person, instead of a copy or replica. Preferably for the finger image sensor, this is a blood flow detector.)
Regarding Claim 3, 
Hoffman and Bergenek teach the biometric information processing of Claim 1 as described earlier.
Hoffman teaches,
the second biometric sample is processed using a second vendor-specific reference profile
(Hoffman [Claim 4]   data comprises one or more of the following: ... a secondary biometric
Hoffman [Claim 21]  communicates with one or more third-party computers.
Hoffman [0011]  to enable third-party databases to correctly identify a user using the computer system so that their on-line activity patterns can be linked
Hoffman  [0038] the BPID subsystem comprises at least two BPID processors, each of which is capable of identifying parties from their biometric
Hoffman [0022] The pattern data can include one or more of the following... a secondary biometric.... a digital certificate, a network credential, an Internet protocol address, a digital signature, an encryption key...electronic audio signature, and an electronic visual signature; and the pattern data for the user can be provided for the rule module by one or more of the following: the user, the electronic rule module clearinghouse, and an authorized third party.
Hoffman  [0029] security is provided by encryption using unique secret keys known only to that specific BIA 16 and the DPC, and the DES encryption algorithm, preferably triple-encrypted.)
system-specific template
(Hoffman [0022] The pattern data can include one or more of the following... a secondary biometric.... a digital certificate, a network credential, an Internet protocol address, a digital signature, an encryption key...electronic audio signature, and an electronic visual signature; and the pattern data for the user can be provided for the rule module by one or more of the following: the user, the electronic rule module clearinghouse, and an authorized third party.
Hoffman  [0029] security is provided by encryption using unique secret keys known only to that specific BIA 16 and the DPC, and the DES encryption algorithm, preferably triple-encrypted.)
Hoffman does not teach wherein the first biometric sample is processed using a first …. reference profile to generate a first identifiable reference image from which a …. template can be generated before the first …. template generation algorithm yields the first …. reference template;    to generate a second identifiable reference image from which a …. template can be generated before the second ….template generation algorithm yields the second reference template;  and performs a comparison between the match template and one of the reference templates to determine a degree of similarity and make a match determination.
Bergenek teaches,
wherein the first biometric sample is processed using a first …. reference profile to generate a first identifiable reference image from which a …. 
(Bergenek [Col 2, Lines 17-19]  accurately and efficiently find a reference point in the image from where to start the identification or verification process
Bergenek [Col 2, Lines 32-35] searching the image to locate a reference point; and (3) selecting the reference point and a region in the vicinity of the reference point as a recognition template for the image.)
  to generate a second identifiable reference image from which a …. template can be generated before the second ….template generation algorithm yields the second reference template;  
(Bergenek [Col 2, Lines 17-19]  accurately and efficiently find a reference point in the image from where to start the identification or verification process
Bergenek [Col 2, Lines 32-35] searching the image to locate a reference point; and (3) selecting the reference point and a region in the vicinity of the reference point as a recognition template for the image.)
and performs a comparison between the match template and one of the reference templates to determine a degree of similarity and make a match determination.
(Bergenek [Col 14, Lines 17-19]  When each pixel in the candidate image and the recognition template have been checked for matching (compared), the total indicates the amount of correlation between the image and the template.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric clearinghouse of Hoffman to incorporate the biometric comparison teachings of Bergenek  for “using bitmaps of a stored fingerprint to correlate with a bitmap of an input fingerprint.” (Bergenek [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric comparison) to a known concept (i.e. biometric clearinghouse) ready for improvement to yield predictable result (i.e. “to determine if the input fingerprint image and the stored fingerprint recognition information are sufficiently similar to identify/verify the input fingerprint” Bergenek [Abstract])
Regarding Claim 4, 
Hoffman and Bergenek teach the biometric information processing of Claim 2 as described earlier.
Hoffman teaches,
  wherein a processing component processes the first biometric sample by a third vendor's template generation algorithm to yield a third vendor-specific reference template wherein the third reference template is associated with the record identifier. 
(Hoffman [Claim 21]  communicates with one or more third-party computers.
Hoffman [0011]  to enable third-party databases to correctly identify a user 
Hoffman  [0038] the BPID subsystem comprises at least two BPID processors, each of which is capable of identifying parties from their biometric
Hoffman  [Figure 8, Element 28 feeding into Element 60] 
    PNG
    media_image1.png
    776
    655
    media_image1.png
    Greyscale

Hoffman  [0038]  Such biometric-based sorting and classification systems using mathematical algorithms...to more rapidly and more accurately identify individuals.
Hoffman  [0029] security is provided by encryption using unique secret keys known only to that specific BIA 16 and the DPC, and the DES encryption algorithm, preferably triple-encrypted.
Hoffman   [0048] identifier may be a unique biometric image or biometric sound sampled from the user,)

Regarding Claim 5, 
Hoffman and Bergenek teach the biometric information processing of Claim 2 as described earlier.
Hoffman teaches,
  wherein the storage component stores the first biometric sample in association with a corresponding record identifier.
(Hoffman  [0048] This identifier may be a unique biometric image or biometric sound sampled from the user
Hoffman  [0003-0004] biometrics are generally themselves stored in electronic, and thus reproducible, form)
Regarding Claim 6, 
Hoffman and Bergenek teach the biometric information processing of Claim 2 as described earlier.
Hoffman teaches,
    wherein when a processing component receives a request for a type of reference template from a requesting   authority
(Hoffman [0022]  receiving a request to validate the at least one access key from the third party Internet location that has received a request from the terminal to access data residing at the third party Internet location)
and transmits the template to the requesting authority.
(Hoffman [0022] The pattern data can include one or more of the following... a secondary biometric.... a digital certificate...electronic audio signature, and an electronic visual signature; and the pattern data for the user can be provided for the rule module by one or more of the following: the user, the electronic rule module clearinghouse, and an authorized third party.)
Hoffman does not teach the processing component determines if the requested type of reference template is available, and if not, creates it
Bergenek teaches,
the processing component determines if the requested type of reference template is available, and if not, creates it
(Bergenek [Col 2, Lines 2-5]  for fingerprints which do not clearly fall within a particular class or subclass, there may be stored fingerprints in the database which are not checked. 
Bergenek [Col 1, Lines 62-63] each type of fingerprint is categorized 
Bergenek [Col 1, Lines 50-52] a fingerprint in such a traditional system must first be classified as a known type before the core point can be determined and the features located.
Bergenek [Col 4, Line 7] creating the template)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric clearinghouse of Hoffman to incorporate the biometric comparison teachings of Bergenek  for “using bitmaps of a stored fingerprint to correlate with a bitmap of an input fingerprint.” (Bergenek [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric comparison) to a known concept (i.e. biometric clearinghouse) ready for improvement to yield predictable result (i.e. “to determine if the input fingerprint image and the stored fingerprint recognition information are sufficiently similar to identify/verify the input fingerprint” Bergenek [Abstract])

Regarding Claim 7, 
Hoffman and Bergenek teach the biometric information processing of Claim 2 as described earlier.
Hoffman teaches,
    wherein a processing component returns the result of the comparison to a requesting authority.
(Hoffman [0033] biometric samples wherein if a match occurs, the computer system can be alerted
Hoffman  [0019] upon a successful match to execute at least one electronic transmission
Hoffman  [0012] The pattern data for a user can be provided for the rule module by one or more of the following: the user, the electronic rule module clearinghouse, and an authorized third party.
Hoffman [Claim 21]  communicates with one or more third-party computers.)
Regarding Claim 11, 
Hoffman and Bergenek teach the biometric information processing of Claim 2 as described earlier.
Hoffman teaches,
      wherein the first biometric sample is a fingerprint, a facial image, an iris image, a retina image, a voiceprint, a DNA sample, a hand shape, or a signature.
(Hoffman [0028]  image sensor... biometric sensors such as iris scan...facial scan  )
Regarding Claim 13, 
Hoffman and Bergenek teach the biometric information processing of Claim 2 as described earlier.
Hoffman teaches,
        wherein the first and second template generation algorithms perform feature extraction.
(Hoffman [0038] biometric-based sorting and classification systems using mathematical algorithms
Hoffman [Claim 74e] extracting data stored in the computer system that is associated with the user)
Regarding Claim 15, 
Hoffman and Bergenek teach the biometric information processing of Claim 2 as described earlier.
Hoffman teaches,
wherein the second scanning device is the same as the first scanning device.
(Hoffman  [0003]  user now has user-customized electronic data stored on multiple man-made memory devices, or "tokens", which the user must manage and possess 
Hoffman  [0002] led to the widespread use of a new generation of computing devices, known herein as "thin-clients"...These thin-client devices include, but are not limited to: wireless pagers; wireless and tethered telephones; network computers...hand-held personal digital assistants such as Palm Pilots" and the like...thin-client home entertainment appliances
Examiner notes: If the two devices are actually the same, then there is just one scanning device. 	For the purposes of compact prosecution, the claim limitation has been interpreted as  two scanning devices of the same type. )
Claim 17 is rejected on the same basis as Claim 4.
 Claim 18 is rejected on the same basis as Claim 5.
Claim 19 is rejected on the same basis as Claim 6.
Claim 20 is rejected on the same basis as Claim 7.
Regarding Claim 21, 
Hoffman and Bergenek teach the biometric information processing of Claim 3 as described earlier.
Hoffman does not teach wherein the information indicated by a reference profile comprises dimension, resolution, grayscale, shape, or orientation.
Bergenek teaches,
  wherein the information indicated by a reference profile comprises dimension, resolution, grayscale, shape, or orientation.
(Bergenek  [Abstract] wherein an accurate reference point is located and selected two-dimensional areas in the vicinity of the reference point of the input image
Bergenek [Col 2, Lines 15-16] comparing entire two dimensional regions of fingerprint images 
Bergenek [Col 9, Lines 61-62]  to determine the length
Bergenek [Col 7, Lines 66-67] orientation generally corresponds to the resolution of the image
Bergenek [Col 17, Line 51]  region having a size and a shape
Bergenek [Col 4, Line 27]  possible sub-area orientations)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric clearinghouse of Hoffman to incorporate the biometric comparison teachings of Bergenek  for “using bitmaps of a stored fingerprint to correlate with a bitmap of an input fingerprint.” (Bergenek [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric comparison) to a known concept (i.e. biometric clearinghouse) ready for improvement to yield predictable result (i.e. “to determine if the input fingerprint image and the stored fingerprint recognition information are sufficiently similar to identify/verify the input fingerprint” Bergenek [Abstract])
Claim 24 is rejected on the same basis as Claim 11.
Claim 26 is rejected on the same basis as Claim 13.
Claim 28 is rejected on the same basis as Claim 15.



Claims 12, 14, 22, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman and Bergenek   in view of Mcclurg (“HAND-HELD FINGERPRINT SCANNER WITH ON-BOARD IMAGE NORMALIZATION DATA STORAGE”, WIPO Publication Number: WO2001033494A1) 







Regarding Claim 12, 
Hoffman and Bergenek teach the biometric information processing of Claim 2 as described earlier.
Hoffman does not teach wherein the scanning device is a live scan input device with at least 400 dots per square inch resolution.
Mcclurg teaches,
  wherein the scanning device is a live scan input device with at least 400 dots per square inch resolution.
(Mcclurg  [page 16, line 24] Software interface from live scan device
Mcclurg [page 9, lines 13-14] standard image size is...500 dpi)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric clearinghouse of Hoffman to incorporate the biometric image normalization teachings of Mcclurg for “image normalization data … representative of fixed pattern noise associated with the image sensor (222) used in the fingerprint scanner.” (Mcclurg [Abstract]).        The modification would have been (i.e. biometric image normalization) to a known concept (i.e. biometric clearinghouse) ready for improvement to yield predictable result (i.e. “allowing transmission of normalized fingerprint images to a host processor” Mcclurg [Abstract])
Regarding Claim 14, 
Hoffman and Bergenek teach the biometric information processing of Claim 2 as described earlier.
Hoffman does not teach wherein the scanning device includes a plurality of sensors.
Mcclurg teaches,
    wherein the scanning device includes a plurality of sensors.
(Mcclurg [page 1, line 15] Fingerprint scanners having image sensors)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric clearinghouse of Hoffman to incorporate the biometric image normalization teachings of Mcclurg for “image normalization data … representative of fixed pattern noise associated with the image sensor (222) used in the fingerprint scanner.” (Mcclurg [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric image normalization) to a known concept (i.e. biometric clearinghouse) (i.e. “allowing transmission of normalized fingerprint images to a host processor” Mcclurg [Abstract])
Regarding Claim 22, 
Hoffman and Bergenek teach the biometric information processing of Claim 3 as described earlier.
Hoffman does not teach wherein the information indicated by a reference profile comprises information adhering to FBI standards.
Mcclurg teaches,
    wherein the information indicated by a reference profile comprises information adhering to FBI standards.
(Mcclurg [page 16, lines 2-3] maintained by the Federal Bureau of Investigation (FBI) and criminal justice agencies throughout the United States
Mcclurg [page 9, lines 12-13] array which can be scaled to 512 x 512, a size which conforms with software provided by the FBI.
Mcclurg [page 16, lines 11-12] can be used with an FBI Mobile Imaging Unit (MIU) software application in host processor)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric clearinghouse of Hoffman to incorporate the biometric image normalization teachings of Mcclurg for “image normalization data … representative of fixed pattern noise associated with the image sensor (222) used in the fingerprint scanner.” (Mcclurg [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric image normalization) to a known concept (i.e. biometric clearinghouse) ready for improvement to yield predictable result (i.e. “allowing transmission of normalized fingerprint images to a host processor” Mcclurg [Abstract])
Regarding Claim 23, 
Hoffman and Bergenek teach the biometric information processing of Claim 3 as described earlier.
Hoffman does not teach wherein the information indicated by a reference profile comprises information adhering to DHS standards.
Mcclurg teaches,
wherein the information indicated by a reference profile comprises information adhering to DHS standards.
(Mcclurg [page 16, lines 2-3] maintained by the Federal Bureau of Investigation (FBI) and criminal justice agencies throughout the United States
Examiner notes under KSR Rationale [MPEP 2143-F] Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;  It is obvious that another criminal justice agency within the United States can use FBI standards)
  It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric clearinghouse of Hoffman to incorporate the biometric image normalization teachings of Mcclurg for “image normalization data … representative of fixed pattern noise associated with the image sensor (222) used in the fingerprint scanner.” (Mcclurg [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric image normalization) to a known concept (i.e. biometric clearinghouse) ready for improvement to yield predictable result (i.e. “allowing transmission of normalized fingerprint images to a host processor” Mcclurg [Abstract])
Claim 25 is rejected on the same basis as Claim 12.
Claim 27 is rejected on the same basis as Claim 14.

Claims 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman and Bergenek   in view of Borza (“BIOMETRICALLY SECURED CONTROL SYSTEM FOR PREVENTING THE UNAUTHORIZED USE OF A VEHICLE”, US Patent Number: US5867802A) 

Regarding Claim 16, 
Hoffman and Bergenek teach the biometric information processing of Claim 2 as described earlier.
Hoffman does not teach wherein the reference templates are not subsequently transformed after creation.
Borza teaches,
          wherein the reference templates are not subsequently transformed after creation.
(Borza [Col 4, Lines 29-31] read only memory is provided. Thus, the 2o electronically stored ( compare template ) fingerprint, is permanently stored in the ROM)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biometric clearinghouse of Hoffman to incorporate the biometrically secured control system teachings of Borza for “digitized fingerprints are stored in a non-volatile permanent ROM in the BIOS of a microcontroller on in a ROM accessed by a microprocessor.” (Borza [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. biometrically secured control system) to a known concept (i.e. biometric clearinghouse) ready for improvement to yield predictable result (i.e. “restricting the use; relate to validating a user's "real-input" biometric data. Real scanned fingerprints must be compared with fingerprint(s) stored in ROM. If the result of the compare is a true, i.e. is a match, then the conditional loop is satisfied and the microprocessor can execute its instructions relating to operating” Borza [Abstract])
Claim 29 is rejected on the same basis as Claim 16.
Response to Remarks
Applicant's arguments filed on December 8, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“the use of a plurality of algorithms to generate a plurality of vendor-specific reference templates as recited in claim 1 reflect an improvement to the biometric data processing technology The specification points out that "[a]nother characteristic of today's biometric systems is that most systems attempt to match enrolled users by means of one matching algorithm as opposed to using a plurality of algorithms.."
Examiner responds:
A plurality of algorithms is insufficient to overcome the rejection. Many   biometric systems utilize multiple algorithms. For example, a mobile phone may unlock with a voice match, facial scan, or fingerprint analysis. A device may further compare the results of two or more methods to further ensure security.
The Applicant states:
“Moreover, additional elements in claim 1 provide an inventive concept... the use of a plurality of vendor's template generation algorithms to yield a plurality of vendor-specific reference 
Examiner responds:
Any application that relies upon an application programming interface (API) from multiple third-party vendors for biometric authentication fulfils the limitation of benefiting from a “plurality of vendor's template generation algorithms to yield a plurality of vendor-specific reference templates”. At the time of the priority filing, this activity was well-understood, routine, and conventional - MPEP 2106.05(d).
Therefore, the rejection under  35 USC § 101 remains.

Prior Art Cited But Not Applied

























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hussain (“SYSTEM AND METHOD FOR VOICE COMMANDS RECOGNITION AND CONTROLLING DEVICES WIRELESSLY USING PROTOCOL BASED COMMUNICATION”, U.S. Publication Number: 20030163324 A1) states [0008] Many different companies have developed voice recognition engines along with APIs (Application Programming Interface) to allow programmers having no knowledge about DSP (Digital Signal Processing) or voice recognition to embed high quality voice recognition ability into their softwares using APIs and develop applications based on it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697